

116 HR 6591 IH: To ensure that veterans receive timely and effective health care under the Veterans Community Care Program and Veterans Care Agreements during the COVID–19 emergency, and for other purposes.
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6591IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Pappas introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo ensure that veterans receive timely and effective health care under the Veterans Community Care Program and Veterans Care Agreements during the COVID–19 emergency, and for other purposes.1.Community care for veterans during COVID–19 emergency(a)Veterans Community Care Program and Veterans Care Agreements(1)EligibilityDuring the period of a covered public health emergency, any veteran covered by subsection (b) of section 1703 or subsection (l) of section 1703A of title 38, United States Code, may receive COVID–19 care pursuant to such respective section, regardless of whether such care is for a service-connected disability.(2)Preauthorization not required(A)In generalDuring the period of a covered public health emergency, in carrying out section 1703(a)(3) of title 38, United States Code, the Secretary of Veterans Affairs shall treat hospital care and services described in subparagraph (B) as being authorized by the Secretary under such section, regardless of whether the Secretary is notified of such care by any deadline otherwise required by the Secretary for purposes of such section.(B)Hospital care and services describedThe hospital care and services described in this subparagraph are the following:(i)COVID–19 care.(ii)Emergency medical care and services.(b)Emergency treatment(1)RuleDuring the period of a covered public health emergency, the Secretary of Veterans Affairs shall administer claims for payments relating to emergency COVID–19 care as follows:(A)If the community care provider that furnished the care is an eligible provider under section 1703 of title 38, United States Code, the Secretary shall administer the claim pursuant to that section.(B)If the community care provider has entered into a Veterans Care Agreement under section 1703A of such title, the Secretary shall administer the claim pursuant to that section.(C)If the community care provider is not described in subparagraph (A) or (B) of this paragraph, the Secretary shall administer the claim pursuant to section 1725 or 1728 of such title, as the case may be.(2)Scope of treatmentDuring the period of a covered public health emergency, emergency COVID–19 care furnished to veterans shall be deemed to be emergency treatment for purposes of sections 1725 and 1728 of title 38, United States Code, regardless of whether—(A)such care meets the requirements of subparagraphs (A) and (B) of subsection (f)(1) of such section 1725; or(B)such care is furnished after the veteran can be transferred, or is accepted for a transfer, to a facility of the Department of Veterans Affairs or other Federal facility as described in clauses (i) and (ii) of subparagraph (C) of such subsection.(3)Enrollment requirementsDuring the period of a covered public health emergency, in carrying out section 1725 of title 38, United States Code, the Secretary shall determine whether a veteran who receives emergency COVID–19 care is an active Department health care participant under subsection (b) of such section without regard to whether the veteran meets the requirement in paragraph (2)(B) of such subsection.(4)Submission of claimsDuring the period of a covered public health emergency, subsection (b) of section 1703D of title 38, United States Code, shall apply with respect to community care providers furnishing emergency COVID–19 care to veterans pursuant to sections 1725 and 1728 of title 38, United States Code.(c)Primary payerDuring the period of a covered public health emergency, notwithstanding section 1725 of title 38, United States Code, or any other provision of law, the Secretary of Veterans Affairs shall be the primary payer with respect to COVID–19 care furnished to veterans, including with respect to the transportation of a veteran by ambulance. The Secretary may seek reimbursement from any third party that would otherwise be liable for such care, or be obligated to provide or to pay the expenses of such care, including pursuant to a health-plan contract.(d)ApplicationThis section shall apply to medical care or services furnished during the period of a covered public health emergency, regardless of whether such care or services were furnished before the date of the enactment of this Act.(e)DefinitionsIn this section:(1)The term community care provider has the meaning given the term health care entity or provider in section 1703D(i) of title 38, United States Code. (2)The term covered public health emergency means the declaration—(A)of a public health emergency, based on an outbreak of COVID–19 by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or (B)of a domestic emergency, based on an outbreak of COVID–19 by the President, the Secretary of Homeland Security, or a State or local authority.(3)The term COVID–19 care means medical care or services furnished to a veteran by a community care provider pursuant to chapter 17 of title 38, United States Code, or other provision of law administered by the Secretary of Veterans Affairs, for the diagnosis or treatment of COVID–19.(4)The term health-plan contract and third party have the meanings given those terms in section 1725 of title 38, United States Code. 